17 N.Y.2d 849 (1966)
American Broadcasting-Paramount Theatres, Inc., Respondent,
v.
American Mfrs. Mutual Insurance Co. et al., Doing Business under the Name of The Kemper Insurance Companies, Appellants.
Court of Appeals of the State of New York.
Argued April 25, 1966.
Decided June 2, 1966.
John W. Castles, 3d, and Wendell Davis, Jr., for appellants.
Clarence Fried and Robert G. Desmond for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, with costs; no opinion.